Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE For further information contact: Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces First Quarter Results Up 9.8% May 9, 2013, Lafayette, IN - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank, FSB, today reported quarterly earnings of $653,000 or $0.42 diluted earnings per share compared to $595,000 or $0.38 diluted earnings per share a year earlier.The major contributor to the bank’s performance was a $200,000 decrease in the provision for loan losses, a 33% improvement over last year.In addition, other income increased $158,000 led primarily by a $133,000 increase in wealth management income.These gains were offset by a $289,000 decrease in net interest income. Randolph F. Williams, president and CEO stated, “The core performance of the bank is solid.” A positive factor this quarter was the continuing improvement in loan quality.At quarter end, non-performing assets totaled $4.0 million or 1.11% of total assets, compared to $6.7 million or 1.84% of assets at the end of 2012 and $12.8 million or 3.44% one year ago.Williams continued, “Our loan loss reserve of $6.1 million represents 158% of non-performing loans and 2.17% of total loans.We have one OREO property.I believe we can say that the financial situation of the bank is sound.” The bank continues to maintain a firm capital base with a capital-to-asset ratio at March 31, 2013 of 10.95% compared to 9.90% for the same period in 2012, both of which are well above the current definition of “well-capitalized” as defined by the bank regulators.Once the new capital requirements mandated under the Dodd-Frank Act become known, we will be better able to set our longer term capital targets. The closing market price of LSB stock on May 8, 2013 was $20.50 per share as reported by the Nasdaq Global Market. LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: Three months ended March 31, 2013 Year ended December 31, 2012 Cash and due from banks $ $ Interest bearing deposits Interest bearing Time Deposits Securities available-for-sale Loans held for sale Net portfolio loans Allowance for loan losses Premises and equipment, net Federal Home Loan Bank stock, at cost Bank owned life insurance Other assets Total assets Deposits Advances from Federal Home Loan Bank Other liabilities Total liabilities Shareholders’ equity Book value per share $ $ Equity / assets % % Total shares outstanding Asset quality data: Total non-accruing loans $ $ Non-accruing loans 90 or more days past due Loans past due 90 days still on accrual Non-accruing loans less than 90 days past due Other real estate / assets owned Total non-performing assets Non-performing loans / total loans % % Non-performing assets / total assets % % Allowance for loan losses / non-performing loans % % Allowance for loan losses / non-performing assets % % Allowance for loan losses / total loans % % Loans charged off (quarter-to-date and year-to-date, respectively) $ $ Recoveries on loans previously charged off 83 Three months ended March 31, Selected operating data: Total interest income $ $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Deposit account service charges Gain on sale of mortgage loans Net (loss) on sale of real estate owned (2 ) ) Other non-interest income Total non-interest income Non-interest expense: Salaries and benefits Occupancy and equipment, net Computer service Advertising 88 Other Total non-interest expense Income before income taxes Income tax expense Net income Other comprehensive income (loss) 11 ) Comprehensive income $ $ Weighted average number of diluted shares Diluted earnings per share $ $ Return on average equity % % Return on average assets % % Average earning assets $ $ Net interest margin % % Efficiency ratio % %
